Citation Nr: 1612261	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from January 8, 1969 to August 11, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In December 2014 the Board reopened the claim for service connection for sleep apnea and remanded the claim for additional development.

Following the issuance of most recent supplemental statement of the case in September 2015 the Veteran submitted additional evidence with a waiver of Agency or Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

VA medical opinions on this claim were provided by a VA neurologist in April and August 2015.  In response, the Veteran submitted what appears to be a statement from Dr. Adams, although not on letterhead, reiterating his belief that the Veteran's sleep apnea was related to the Veteran's traumatic brain injury.  At the end of the statement, Dr. Adams stated that the Veteran will continue treatment for "mixed-type central and obstructive sleep apnea associated with labyrinthine or inner ear 
dizziness made worse by otitic pressure symptoms in the setting of prior traumatic brain injury while in the military."  A rationale for this conclusory statement was not provided. 

While the VA physicians have addressed the question of whether the Veteran's head injury caused or aggravated the sleep apnea, an opinion addressing whether the service-connected Meniere's disease with vertigo has caused or aggravated the sleep apnea has not be obtained.  Such should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the neurologist who provided the April 2015 opinion and August 2015 addendum, if available.  If a new examination is deemed necessary      to respond to the questions presented, one should be authorized.  If that neurologist is not available, the file should be forwarded to another neurologist or a physician specializing in sleep apnea to obtain the requested opinion.  

Following review of the claims file, the specialist should respond to the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by the Veteran's service-connected Meniere's disease with vertigo?  Please explain why or why not.

b. If not caused by the Meniere's disease with vertigo, please provide an opinion as to whether it is at least   as likely as not that his sleep apnea is permanently worsened in severity beyond natural progression (as opposed to a temporary exacerbation of symptoms) by the service-connected Meniere's disease with vertigo. Please explain why or why not.  

c. If a permanent worsening of the sleep apnea beyond natural progression is found (aggravation) the specialist should, to the extent possible, attempt to quantify the degree of worsening of the sleep apnea beyond baseline level that is due to the service-connected Meniere's disease with vertigo.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought       on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




